DETAILED ACTION

In response to RCE filed 5/20/2022.  Claims 1-13 and 15-16 are pending.  Claim 1 was amended.  Claim 14 was cancelled.  Claim 16 was added as new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (WO 2016/021459) in view of Nangou et al. (WO 2017/030047).  US20170226625 and US 20180236757 are the PG-Pubs of the ‘459 and ‘047 National Stage Applications respectively and will be used as the translations since the disclosures must be translated as-is into English.  See MPEP 1893.01(d).
Kawahara discloses a water-barrier laminate.  Concerning claims 1 and 6, Kawahara discloses the laminate (e.g. FIG. 1) comprises a substrate (element 5) with an inorganic barrier layer (element 3a) to form a gas barrier substrate, a water-trapping layer (element 1) formed on the gas barrier substrate, and a resin layer (element 7) that is specifically a polyester layer (para. 0017-0187; Example 1).  Given that the material (VYLON® GK-880) is the same as that claimed and disclosed in the instant application, the resin layer would exhibit the claimed moisture permeability at the conditions set forth in claim 1.  However, Kawahara is silent to the claimed desiccant sheet.  With respect to claims 3-5, the water-trapping layer is formed from a composition comprising a hygroscopic resin forming a matrix and a moisture absorbent particle, wherein the hygroscopic resin is an ionic polymer resin that can be cationic or anionic, and the moisture absorbent particle is most preferably TAFTIC HU-820E manufactured by Toyobo Co. (para. 0035-0076).  Examiner notes that the resin and particle are the same as that disclosed and claimed.  The water-trapping layer is formed by coating the gas barrier substrate, heating the coated gas barrier substrate to remove solvent, resulting in the coated substrate, and prior to deposition of the resin layer (para. 0116-0117 and Example 1).  Given that process and materials are the same as that disclosed, the water-trapping layer of Kawahara would exhibit the same properties as claimed in claim 2.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  Concerning claim 7, the thickness of the resin layer is from 1 to 200 microns, and specifically 4 microns (para. 0183; Example 1).  Regarding claim 11, the laminate is used in electronic devices (para. 0189).  However, Kawahara is silent to the claimed desiccant sheet.
Nangou discloses that adding an auxiliary water-trapping layer or desiccant sheet prevents the water-trapping layer from becoming too swollen, resulting in deformation (para. 0153).  The auxiliary water-trapping layer is adhered to a polymer layer by an adhesive, wherein the auxiliary water-trapping layer comprises an ionic polymer matrix and hygroscopic particles (para. 0153-0155, 0219-0260, and 0090-0110). Examiner notes that an adhesive has a peel strength with respect to each layer and such, the adhesive can be considered “peelably adhered” to the polymer resin layer.  As such, one of ordinary skill in the art would have been motivated to add the auxiliary water-trapping layer on the side of a polymer layer to reduce swelling or desiccant sheet.  Furthermore, given the above, it would have been obvious to one of ordinary skill in the art to have the water-trapping layer have minimal residual water because as disclosed by Nangou, oversaturated states of water that is trapped in the water-trapping layer results in swelling which causes deformation of the structure.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (WO 2016/021459) in view of Nangou et al. (WO 2017/030047) as applied to claim 1 above, and further in view of Pohl et al. (US 5618872).  US20170226625 and US 20180236757 are the PG-Pubs of the ‘459 and ‘047 National Stage Applications respectively and will be used as the translations since the disclosures must be translated as-is into English.  See MPEP 1893.01(d).
The prior art discloses the above but is silent to the claimed addition of particles.
Pohl discloses the addition of surface-modified inorganic particles as claimed within polymeric matrix systems provides improved dispersion, reduction of agglomeration, and controlled refractive index matching (cols. 2-5).  As such, it would have been obvious to one of ordinary skill in the art to add particles to resin layer of Kawahara, in order to match the refractive index between the resin layer and further layers.  With respect to claim 10, Kawahara discloses the laminate is used in EL devices that have transparent electrodes.  While it is noted that Kawahara does not explicitly recite the claimed position of the transparent electrode, it would have been obvious to one of ordinary skill in the art to have the claimed structure for Kawahara, in order to protect the electrodes and also have a viable and functioning device.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The combination of all the elements as disclosed in claims 13 and 16, wherein claim 16 is dependent on claim 13 is found to be allowable over the prior art.

Response to Arguments
Applicant's arguments filed 5/2/2022 regarding the art rejections have been fully considered but they are not persuasive. Applicant asserts that the auxiliary water trapping layer of Nangou does not have a function of absorbing water from the water-trapping layer.  While it is noted that Nangou does not explicitly recite the asserted functional limitation, the present claims do not recite this functional limitation.  Furthermore, the structural location is the same as that claimed which is on the other side of the primary water absorbing layer.  Examiner also notes that Nangou is not used as the primary reference and as such, does not need to teach each and every element as claimed.   Nangou is a secondary reference used to teach why one of ordinary skill in the art would have been motivated to have a second water absorbing layer.  Examiner notes that the auxiliary water trapping layer prevents the laminate from becoming too swollen.  As such, the function is the same.  Furthermore, Examiner notes that the instant claims do not necessarily exclude further layers from being formed between layer B and layer C.  As such, the prior art is still applicable to the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783